DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed 12/31/2020 have been entered.
Claims 121-140 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 121-127, 129-130, 136-138, and 140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment for the CNS-related disorders recited in claims 128 and 139, does not reasonably provide enablement for other CNS-related disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In the instant case, the specification does not provide sufficient information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines "CNS-related disorder".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "CNS-related disorder” examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the specific type of “CNS-related disorders” being treated.  The pharmaceutical art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims read on treatments for all "CNS-related disorder(s)", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 121-127, 129-130, 136-138, and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “CNS-related disorders” recited in the claims renders the claims indefinite because it is not clear what disorders are being encompassed by the claims. It is not clear how “related” are the disorders to CNS.  For example, blood pressure is related to CNS (sympathetic and parasympathetic tone), is disorder such as hypertension encompassed by the instant claims? 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 121-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,512,165 (‘165) in view of Schmidt and Dalhoff, Drugs, 2002;62(10):1481-1502.
‘165 teaches the herein claimed compound as useful in treating GABA-related disorders such as mood disorders and depression (see claims 1-2, col. 78, lines 31-48). ‘165 teaches the effective amount of oral administration as 0.1-10mg/kg (see col. 74, lines 37-43). ‘165 teach chronic administration of the herein claimed compound (e.g., at least 3 months) (see col. 73, last paragraph).
‘165 does not expressly teach the herein claimed compound be administered with food. ‘165 does not expressly teach pharmacokinetic properties affected by the diet with high fat content. 
It would have been obvious to one of ordinary skill in the art to take the herein claimed compound with diet of high fat content. 
One of ordinary skill in the art would have been motivated to take the herein claimed compound with diet of high fat content. As taught by Schmidt and Dalhoff, bioavailability of lipophilic drugs can often be increased by food with high fat content. Therefore, taking food with high fat content with the herein claimed steroidal compound (lipophilic drug) would be reasonably expected to have the AUC (bioavailability) increased.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627